HEDRICK, Chief Judge.
In her complaint, plaintiff filed claims against defendants Alice W. Poe and Summit Savings Bank. Defendant Alice W. Poe filed a motion to dismiss pursuant to Rule 12(b)(6). Defendant Summit *664Savings Bank filed an answer, and the record before us discloses no final judgment has been entered with respect to plaintiff’s claims against defendant Summit Savings Bank. Thus, the order appealed from adjudicates “fewer than all of the claims or parties,” and plaintiff’s appeal will be dismissed. G.S. 1A-1, Rule 54(b); Thompson v. Newman, 74 N.C. App. 597, 328 S.E.2d 597 (1985).
Dismissed.
Judges Johnson and Phillips concur.